Citation Nr: 1209371	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  10-03 153	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for a bilateral foot disability, including plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to January 1990 and from February to March 2007 with additional periods of service with the Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia that, among other things, denied service connection for sleep apnea and bilateral plantar fasciitis.

In December 2011, the Veteran testified before the undersigned at a Video Conference hearing; a transcript of that hearing is of record.  

The issue of entitlement to service connection for sleep apnea is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC; and is discussed in the REMAND section of this decision.  VA will notify the appellant if further action is required.


FINDING OF FACT

Current plantar fasciitis began in active service.


CONCLUSION OF LAW

The criteria for service connection for plantar fasciitis are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the veteran in substantiating his claim.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd (per curiam), 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Records from Middle Georgia Family Health, dated from February 2008 to April 2009 document current treatment for plantar fasciitis.  The Veteran has also testified that experiences current foot pain.  A current disability is thus demonstrated.

The service treatment records, consistent with the Veteran's testimony, show that the Veteran was seen in October 1981 for complaints that his feet had been hurting for three days.  He was seen later in October 1981 for left foot strain.  The requirement that there be an in-service injury is also satisfied.

Although service and post-service treatment records do not document ongoing foot disability; the Veteran has offered credible and competent testimony that he has experienced periodic foot symptoms since 1981.  There is no affirmative evidence to the contrary of his testimony.  His reports of a continuity of symptomatology serve to establish a nexus between the current plantar fasciitis and service.

The Veteran has established all of the elements required for service connection.  The claim is therefore, granted.


ORDER

Service connection for plantar fasciitis is granted.



REMAND

The Veteran testified that he became aware of sleep apnea symptoms in 2005.  The record shows that sleep apnea was initially diagnosed in 2006.  

The Veteran's periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) have not been fully identified.  The periods of service need to be verified in order to determine his status in 2005 and 2006 when the disability was initially identified. 

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

The Veteran and L.W.C., a comrade, indicated that while on deployment from February to March 2007, the Veteran excessively snored while he was sleeping, stopped breathing at times during bedtime, and had problems staying awake at work.  Assuming that the Veteran was not in qualifying service when sleep apnea was initially identified, an opinion is needed as to whether the pre-existing disability was aggravated beyond natural progression in active service.  38 U.S.C.A. §§ 1111, 1153 (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to verify the Veteran's periods of active service, ACDUTRA and INACDUTRA, especially such periods during 2005 and 2006. 

2.  After, completion of #1 above, schedule the Veteran for a VA examination to determine whether any current sleep apnea had its onset during ACDUTRA or was aggravated during ACDUTRA or active service.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

If the Veteran was not on ACDUTRA or active service in 2005 or 2006 when sleep apnea was identified; the examiner should provide an opinion as to whether the disability clearly and unmistakably underwent no increase in severity during active service from February to March 2007.  

The examiner should provide reasons for the opinion.  The opinion should take into account the reports of the Veteran and a fellow service member that he experienced snoring and stopped breathing while serving in Qatar in 2007.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before the necessary opinion could be rendered.  

The absence of evidence of treatment in service cannot, standing alone, serve as the basis for a negative opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide reasons for doing so. 

4.  The Agency of Original Jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete. 

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


